           Case 1:18-cr-00177-DAD-BAM Document 40 Filed 07/08/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00177-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   KALIF BESS,                                        DATE: July 13, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for a status conference on July 13, 2020. On April 17, 2020, this Court issued

18 General Order 617, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

20 after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
21 Eastern District of California until further notice. These and previous General Orders were entered to

22 address public health concerns related to COVID-19.

23          Although the General Order addresses the district-wide health concern, the Supreme Court has

24 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

25 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

26 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
27 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

28 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

                                                         1
30
           Case 1:18-cr-00177-DAD-BAM Document 40 Filed 07/08/20 Page 2 of 4


 1 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 2 orally or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 5 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 6 justice served by taking such action outweigh the best interest of the public and the defendant in a

 7 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 8 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 9 served by the granting of such continuance outweigh the best interests of the public and the defendant in
10 a speedy trial.” Id.

11          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

23 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

24 continuance must be “specifically limited in time”).

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

27 through defendant’s counsel of record, hereby stipulate as follows:

28          1.      By previous order, this matter was set for status on July 13, 2020.

                                                           2
30
          Case 1:18-cr-00177-DAD-BAM Document 40 Filed 07/08/20 Page 3 of 4


 1         2.     By this stipulation, defendant now moves to continue the status conference until October

 2 13, 2020, and to exclude time between July 13, 2020, and October 13, 2020, under Local Code T4.

 3         3.     The parties agree and stipulate, and request that the Court find the following:

 4                a)      The government has represented that the discovery associated with this case

 5         includes investigative reports, videos, photographs, and jail calls. All of this discovery has been

 6         either produced directly to counsel and/or made available for inspection and copying.

 7                b)      Counsel for defendant desires additional time to consult with his client, conduct

 8         additional investigation regarding defendant’s prior convictions, and to negotiate a potential

 9         resolution of the case.

10                c)      Counsel for defendant believes that failure to grant the above-requested

11         continuance would deny him/her the reasonable time necessary for effective preparation, taking

12         into account the exercise of due diligence.

13                d)      The government does not object to the continuance.

14                e)      In addition to the public health concerns cited by General Order 611 and

15         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

16         this case because counsel or other relevant individuals have been encouraged to telework and

17         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

18         contact should the hearing proceed.

19                f)      Based on the above-stated findings, the ends of justice served by continuing the

20         case as requested outweigh the interest of the public and the defendant in a trial within the

21         original date prescribed by the Speedy Trial Act.

22                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23         et seq., within which trial must commence, the time period of July 13, 2020 to October 13, 2020,

24         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25         because it results from a continuance granted by the Court at defendant’s request on the basis of

26         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27         of the public and the defendant in a speedy trial.

28         4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

                                                         3
30
           Case 1:18-cr-00177-DAD-BAM Document 40 Filed 07/08/20 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
      Dated: July 8, 2020                                   MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ KATHERINE E. SCHUH
 8                                                          KATHERINE E. SCHUH
                                                            Assistant United States Attorney
 9
10
      Dated: July 8, 2020                                   /s/ REED GRANTHAM
11                                                          REED GRANTHAM
12                                                          Counsel for Defendant
                                                            KALIF BESS
13

14

15
                                           FINDINGS AND ORDER
16
            IT IS SO ORDERED that the Status Conference is continued from July 13, 2020, to October 13,
17
     2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
18
     U.S.C.§ 3161(h)(7)(A), B(iv).
19

20 IT IS SO ORDERED.
21
        Dated:    July 8, 2020                               /s/ Barbara   A. McAuliffe          _
22                                                    UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28

                                                        4
30
